Citation Nr: 1232388	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for colon cancer as a result of exposure to herbicides while serving in Vietnam.  He states that he was diagnosed with colon cancer and underwent surgical resection of his colon in November 2005.

In his April 2008 claim, the Veteran stated that he had been treated for colon cancer by three different medical providers:  (1) Dr. J. Robbins in Greenville, South Carolina; (2) Cancer Centers of the Carolinas in Easley, South Carolina; and (3) the Greenville VA Outpatient Clinic in Greenville, South Carolina.  The Veteran noted that he began treatment with all three of these medical providers in November 2005.

The record does not contain any treatment records from either Dr. Robbins or the Greenville VA Outpatient Clinic which date back as early as November 2005.  Only one record was obtained from Dr. Robbins (dated in November 2007), and only two records were obtained from the Greenville VA Outpatient Clinic (the report of an April 2008 VA Agent Orange examination, and a June 2008 addendum to that examination).

All available treatment records are to be obtained.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all medical care providers who treated him for his claimed disability since service.  After securing any necessary release(s), obtain those records, including all available treatment records dating since November 2005 from Dr. Robbins.

2.  Obtain all available treatment records dating since November 2005 from the VA Community Based Outpatient Clinic in Greenville, South Carolina, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

